TAYLOR, Judge.
The appellant, Honorio Samuel Monta-nez, appeals from the denial of his Rule 20, Ala.R.Crim.P.Temp., petition (now Rule 32, Ala.R.Crim.P.). The State has filed a motion stating that it is unclear from the trial court’s order on what grounds it denied the appellant’s petition and moving that this cause be remanded to the Circuit Court for Calhoun County so that that court may make specific findings of fact as required by Rule 20.9(d), A.R.Crim.P.Temp. We agree and remand this case to the Circuit Court for Calhoun County for proceedings consistent with this opinion. Due return should be filed with this court within 90 days from the date of this opinion.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.